Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Communications Announces Doubling of Dividend, Preliminary Fourth Quarter 2007 Subscriber Statistics and 2008 Guidance Annual Dividend Doubled from $0.50 to $1.00 per Share and Share Repurchase Authorized in Form of Normal Course Issuer Bid; Continued Solid Subscriber Growth in Both Wireless and Cable Businesses Reported for Fourth Quarter 2007; Guidance Established for Continued Double-Digit Revenue and Operating Profit Growth in 2008 TORONTO, Jan. 7 /CNW/ - Rogers Communications Inc. ("Rogers" or "RCI") today announced a significant increase to its annual dividend, the authorization for a share repurchase program, preliminary fourth quarter 2007 subscriber results and full year 2008 guidance ranges for selected financial and operating statistics. Commenting on today's announcements, Ted Rogers, President and CEO of Rogers said, "The actions taken today by our Board of Directors recognize the solid financial performance and strategic positioning of Rogers combined with our trajectory for continued double-digit revenue and operating profit growth in 2008." "We ended 2007 with good subscriber results reflective of healthy demand in the markets we serve and the quality of our service offerings, but we also have much work to do in continuing to develop and reinforce our platforms to secure continued growth into the future," said Ted Rogers. "Our plan for 2008 strikes a healthy balance between the continued delivery of profitable growth, the return of increasing amounts of our growing free cash flow to shareholders, and the investments that will help assure such growth continues well into the future." Dividend Increase and Share Repurchase The RCI Board of Directors has approved an increase in the annual dividend from $0.50 to $1.00 per Class A Voting ("Class A") and Class B Non-Voting ("Class B") share effective immediately. The new annual dividend of $1.00 per share will be paid in quarterly amounts of $0.25 per each outstanding Class A and Class B share. Such quarterly dividends are only payable as and when declared by Rogers' Board of Directors and there is no entitlement to any dividend prior thereto. At the same time, Rogers also announced that an application for a repurchase of its Class B shares in the form of a Normal Course Issuer Bid ("NCIB") is being filed with the Toronto Stock Exchange. The Rogers Board of Directors has authorized the maximum number of Class B shares which may be purchased pursuant to the NCIB to be the lesser of 15 million Class B shares, and that number of Class B shares that can be purchased under the NCIB for an aggregate purchase price of $300 million. << Selected Preliminary Fourth Quarter 2007 Subscriber Statistics Three Months Twelve Months Ended December 31 Ended December 31 (Subscriber statistics in thousands, except churn) 2007 2006 Change 2007 2006 Change Wireless Postpaid Retail Subscri- bers 5,914.3 5,398.3 516.0 Gross additions 361.5 384.5 (23.0) 1,352.0 1,375.2 (23.2) Net additions 158.3 189.3 (31.0) 580.9 580.1 0.8 Adjustment to postpaid subscriber base(1) (64.9) - (64.9) Churn % 1.17% 1.24% -0.07% 1.15% 1.32% -0.17% Wireless Prepaid Retail Subscribers 1,424.2 1,380.0 44.2 Gross additions 156.3 181.1 (24.8) 635.0 615.4 19.6 Net additions 25.0 55.2 (30.2) 69.7 30.2 39.5 Adjustment to prepaid subscriber base(1) (25.5) - (25.5) Churn % 3.12% 3.14% -0.02% 3.42% 3.70% -0.28% Total Wireless Retail Subscribers 7,338.5 6,778.3 560.2 Gross additions 517.8 565.6 (47.8) 1,987.0 1,990.6 (3.6) Net additions 183.3 244.5 (61.2) 650.6 610.3 40.3 Adjustment to subscriber base(1) (90.4) - (90.4) Basic Cable Subscribers 2,295.4 2,277.1 18.3 Net additions 20.0 10.7 9.3 18.3 13.3 5.0 Digital Cable Households 1,352.5 1,134.0 218.5 Net additions 60.7 69.6 (8.9) 218.5 220.7 (2.2) Residential High-speed Internet Subscribers(2)(5) 1,465.4 1,296.6 168.8 Net additions 46.3 47.4 (1.1) 164.5 160.4 4.1 Residential Cable Telephony Subscribers 655.8 365.9 289.9 Net additions(3) 65.3 95.1 (29.8) 289.9 318.0 (28.1) Residential Circuit-Switched Telephony Subscribers(2)(3) 334.2 349.6 (15.4) Net additions (losses) (3.4) (8.4) 5.0 (36.6) (41.2) 4.6 Revenue Generating Units (RGU's)(4)(5) 6,103.3 5,423.2 680.1 Net additions 188.9 214.4 (25.5) 654.6 671.2 (16.6) 1. During the second quarter of 2007, Wireless decommissioned its Time Division Multiple Access ("TDMA") and analog network and simultaneously revised certain aspects of its subscriber reporting for data-only subscribers. The deactivation of the remaining TDMA subscribers and the change in subscriber reporting resulted in the removal of approximately 64,900 subscribers from Wireless' postpaid subscriber base and the removal of approximately 25,500 subscribers from Wireless' prepaid subscriber base. These adjustments are not included in the determination of postpaid or prepaid monthly churn or net additions. 2. Included in total subscribers are approximately 4,300 residential high-speed Internet and 21,200 residential circuit-switched telephony subscriber lines acquired from Futureway in June 2007. 3. Includes approximately 2,100 and 41,800 migrations from residential circuit-switched telephony to residential cable telephony for the three and twelve months ended December 31, 2007, respectively (2006 - 13,100 and 36,700 respectively). 4. Residential cable revenue generating units (RGUs) are comprised of basic cable subscribers, digital cable households, residential high-speed Internet subscribers and residential cable and circuit-switched telephony subscribers. 5. Prior year high-speed Internet subscribers and RGUs have been reclassified to conform to the current year presentation. Full Year 2008 Financial and Operating Guidance The following table outlines guidance ranges and assumptions for selected financial and operating statistics for 2008. This information is forward-looking and should be read in conjunction with the section below entitled 'Caution Regarding Forward-Looking Statements' and in related disclosures, for the various economic, competitive, and regulatory assumptions and factors that could cause actual future financial and operating results to differ from those currently expected. Full Year 2008 Guidance 2008 (Millions of dollars, except subscribers) Guidance Range Consolidated Revenue(1) $11,200 to $11,500 Operating profit (as adjusted)(2) 4,000 to 4,200 Additions to property, plant and equipment ("PP&E") 1,900 to 2,100 Free cash flow(3) 1,400 to 1,600 Supplementary Detail: Revenue Wireless (network revenue) $ 5,800 to $ 5,900 Cable Operations(4) 2,900 to 2,950 Media 1,525 to 1,575 Operating profit (as adjusted)(2) Wireless(5) $ 2,875 to $ 2,975 Cable Operations(4) 1,130 to 1,190 Media(6) 165 to 180 Additions to PP&E(7) Wireless $ 850 to $ 925 Cable Operations(4) 750 to 830 Media 80 to 95 Net subscriber additions (000's) Retail wireless postpaid and prepaid 550 to 625 Residential cable revenue generating units (RGUs)(8) 550 to 625 1. In addition to Wireless Network, Cable Operations and Media revenue, includes revenue from Wireless equipment, Rogers Business Solutions, Rogers Retail and Corporate items and eliminations. 2. Excludes stock-based compensation expense and integration and restructuring related expenditures. 3. Free cash flow is defined as operating profit (as adjusted) less PP&E expenditures and interest expense and is not a term defined under Canadian GAAP. 4. Includes cable television, residential high-speed Internet and residential telephony activities; excludes Rogers Business Solutions and Rogers Retail. 5. Excludes operating losses related to the Inukshuk fixed wireless initiative estimated at $25-$30 million in 2008. 6. Includes losses from Sports Entertainment estimated at $20-$25 million in 2008. 7. Excludes PP&E expenditures related to integration activities and the Inukshuk fixed wireless initiative. 8. Residential cable revenue generating units (RGUs) are comprised of basic cable subscribers, digital cable households, residential high-speed Internet subscribers and residential cable and circuit-switched telephony subscribers. >> The 2008 additions to PP&E and free cash flow guidance does not include the potential acquisition of wireless spectrum from the Canadian Government during an auction scheduled to begin in May 2008 in which Rogers currently intends to participate. The guidance for 2008 PP&E expenditures includes the following incremental investment initiatives currently contemplated in addition to the recurring investments required to grow and maintain the current operations of Rogers' businesses. During 2008 Wireless intends to expand its High-Speed Packet Access ("HSPA") 3.5G network coverage beyond the current 58% of the population in its coverage area, to continue to increase data throughput speeds across the HSPA network and to also make significant investments in the capacity of its backhaul facilities. Wireless will also continue to invest to maintain its network quality leadership position, as well as in initiatives to improve the reliability, redundancy and survivability of the wireless network. During 2008 Cable intends to invest in the deployment of switched digital video technology which will enable it to significantly expand capacity for new digital and high-definition services. In addition, Cable will invest to expand Internet capacity to meet increasing usage demands, to accommodate continued expansion of its digital cable and telephony customer bases, to upgrade many of the remaining rural systems to 860MHz bandwidth to enable the provision of new services in those markets, and to improve the reliability, redundancy and survivability of the cable network. During 2008 Media intends to build out a new state-of-the-art production facility to house its Citytv and OMNI television operations in Toronto, as well as to complete the new national high-definition studio facility of Sportsnet and to build and launch two new OMNI television stations in Edmonton and Calgary. During 2008, at the corporate level Rogers intends to invest in a business transformation initiative to begin designing and developing new and enhanced customer billing and operating support systems and related infrastructure for the Wireless and Cable businesses. In addition, RCI intends to invest in improvements to certain of its corporate owned real estate facilities across the country. Fourth Quarter 2007 Financial Results Rogers currently expects to release its fourth quarter 2007 financial and operating results on February 22, 2008 in the morning prior to the opening of North American financial markets. About the Company Rogers Communications is a diversified Canadian communications and media company. We are engaged in wireless voice and data communications services through Wireless, Canada's largest wireless provider and the operator of the country's only Global System for Mobile Communications ("GSM") based network.
